Citation Nr: 0100901	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
July 1980 to September 1980.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which denied the veteran's claim of 
entitlement to service connection for major depression.  The 
veteran filed a timely notice of disagreement in April 1999.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302 (2000).  The RO subsequently provided the 
veteran a statement of the case and notification of his 
appellate rights.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.28, 19.29(b), 19.30, 20.302 (2000).  

The veteran's perfected appeal of the RO's decision to the 
Board and request for a hearing at a local VA office before a 
member of the Board were received in October 1999.  In 
November 1999 the RO offered the veteran an opportunity to 
conduct his hearing via video conferencing; he accepted in 
January 2000.  The veteran was notified in July 2000 that his 
hearing had been scheduled for August 8, 2000 at the RO in 
Houston, Texas.  He was also advised as to the rescheduling 
procedures and consequences of failing to appear at the 
hearing.  See 38 U.S.C.A. §§ 7102, 7105(a), 7105A, 7107 (West 
2000); 38 C.F.R. §§ 200.700, 20.704 (2000).  The Board notes 
that on August 8, 2000, the veteran failed to appear for his 
hearing.


REMAND

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  The veteran claims 
entitlement to service connection for major depression, which 
he argues first manifested during active service.

Service medical records indicate that the veteran attempted 
suicide in August 1980 after returning from leave.  Later 
that month, a mental status evaluation was conducted during 
which the veteran allegedly reported that his suicidal 
gesture was a manipulative attempt to get out of the service.  
The mental status evaluation revealed neither evidence of any 
primary psychiatric disorder, psychosis, delusions, 
illusions, nor other perceptual disorders.  The veteran was 
cleared psychiatrically by the evaluating behavioral science 
specialist.  In September 1980, the veteran was honorably 
discharged pursuant to the Trainee Discharge Program for 
marginal or non-productive performance.  

In 1982 the veteran was incarcerated at the Texas Department 
of Criminal Justice (TDCJ).  According to 1996 medical 
records from TDCJ, the veteran reported suffering from 
depression during a period of incarceration from 1982 to 
1983.  The VA claims folder contains no medical records from 
that period of incarceration.  

TDCJ medical records from March 1996 to February 1998 contain 
a variety of notes regarding and diagnoses of the veteran's 
condition.  In March 1996 the veteran was diagnosed with 
major depressive disorder, recurrent with mood-congruent 
psychotic features and polysubstance dependence.  Other 
records from 1996 indicate the veteran reported a thirteen-
year history of depression and cocaine abuse and a family 
history of bi-polar disorder.  That year mental health 
professionals at TDCJ diagnosed the veteran with adjustment 
disorder with depressed mood associated with his 
incarceration.  Medical records from April to October 1997 
indicate that the veteran had no objective signs of 
depression and that he was exaggerating or feigning his 
symptoms.  Clinical notes dated February 1998 indicate no 
Axis I diagnosis upon discharge.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA obligations with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

The medical evidence in this case is inconclusive as to the 
veteran's claim of major depression and whether his 
psychiatric disability, if any, is service-connected.  The 
medical records indicate conflicting diagnoses.  There are no 
TDCJ medical records during the veteran's period of 
incarceration from 1982 to 1983.  Additionally, there is no 
psychiatric evaluation by a VA mental health professional.

VA's duty to assist includes the undertaking of reasonable 
efforts to provide the veteran with a compensation 
examination to determine the nature and etiology of any 
existing psychiatric disability.  Such an examination would 
be subject to the limitations imposed by his incarcerated 
status pursuant to Bolton v. Brown, 8 Vet. App. 185 (1995).  
While VA does not have the authority under 38 U.S.C.A. § 5711 
(West 1991) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends to arranging for 
adequate psychiatric evaluation within the prison facility, 
or if unable to do so, having him examined by a fee-basis 
physician or requiring a VA physician to examine him.  See 
Bolton, 8 Vet. App. at 191.

The Board recognizes that although the veteran requested a 
videoconference hearing, he failed to appear, as noted above.  
Although the Board is cognizant of the veteran's 
circumstances, he is reminded that it is ultimately his 
responsibility to ensure his appearance at any scheduled 
hearing unless he submits a request for postponement or 
waiver for good cause.  See 38 U.S.C.A. § 7107 (West 1991), 
38 C.F.R. § 20.704 (2000).

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
[to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107] are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for depression since in or around 
September 1980.  After securing any 
necessary release, the RO should obtain 
those records that have not previously 
been associated with the veteran's VA 
claims folder.  The RO should notify the 
veteran if identified records are 
unavailable.

3.  The RO should attempt to arrange for 
psychiatric evaluation of the veteran by 
the TDCJ, if possible, to determine if 
the veteran currently has major 
depression or other psychiatric disorder 
and, if so, whether such is at least as 
likely as not to be related to his 
service in 1980.  Otherwise, the RO shall 
arrange for a VA examiner, or fee-basis 
examiner, if necessary, to conduct the 
examination.  The veteran's claims folder 
must be made available to the examiner 
for review before the examination and 
review of such should be cited in the 
examination report.  A written report of 
the examination should be placed in the 
claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. §  3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

